Citation Nr: 1639589	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to August 1997 and July 2000 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Houston, Texas.  

In October 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately due process matters require another remand of this appeal.  

In January 2016, the Board remanded the claim for additional evidentiary development to include a VA examination addressing the etiology of the Veteran's obstructive sleep apnea.  The requested examination was conducted in February 2016 and the ensuing report was added to the file.  A supplemental statement of the case (SSOC) was issued in May 2016.  

In June 2016, the Veteran submitted a private medical report that is supportive of his claim for service connection for obstructive sleep apnea.  The record does not include a waiver of RO consideration of this newly received evidence.  (The substantive appeal was received in February 2011, prior to February 2, 2013; thus, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amended 38 U.S.C. § 7105 (West 2014) by adding new paragraph (e), stating that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013 then it is subject to initial review by the Board unless the appellant explicitly requests AOJ consideration, is not applicable.)  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to service connection for obstructive sleep apnea with consideration of all evidence received since the issuance of the most recent RO adjudication of a May 2016 SSOC. If the benefit sought is not granted, issue an SSOC and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, return the case to the Board, as appropriate, for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

